          Case 7:18-cv-00838-NSR Document 106 Filed 10/09/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ISAIAH BLANCH,
                                                                                   10/09/2020
                               Plaintiff,

         -against-

MICHAEL A. SCHIFF, SHERIFF; ERIC CHABOTY,
UNDERSHERIFF; HAROLD SMITH, JR., JAIL
ADMINISTRATOR; JOE D.P.W., D.P.W. SENIOR
MAINTENANCE; J. GANDULLA, SENIOR                                       18-cv-838 (NSR)
REGISTERED NURSE; JANET CALANGELO,
CORPORAL AND GRIEVANCE COORDINATOR;                             MEMORANDUM & ORDER
GABRIEL, CORPORAL AND GRIEVANCE
COORDINATOR; WAYNE ALTMAN, SENIOR
REGISTERED NURSE; LT. CHRISTOPHER BINI,
LT. & CHIEF ADMINISTRATOR/GRIEVANCE
COORDINATOR; WENDY MOORE, R.N.; DR.
GOOD, PHYSICIAN; LISA SAUER, NURSE
PRACTITIONER; MARTIN DAVIS R.N.; JACOB
CRAWLEY R.N., individually and in their official
capacities,

                               Defendants.



NELSON S. ROMÁN, United States District Judge:

         Plaintiff Isaiah Blanch (“Plaintiff”), by applications dated July 26, 2020 and August 12,

2020, seeks appointment of pro bono counsel. (ECF Nos. 104 and 105.)

         Unlike in criminal proceedings, the Court does not have the power to obligate attorneys

to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 308–09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the

Court may, at its discretion, order that the Pro Se Office request an attorney to represent an

indigent litigant by placing the matter on a list circulated to attorneys who are members of the

Court’s pro bono panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y.

2007).
         Case 7:18-cv-00838-NSR Document 106 Filed 10/09/20 Page 2 of 3




       The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–62 (2d Cir.

1986). These cases direct the district courts to “first determine whether the indigent’s position

seems likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to

consider “secondary criteria,” including the pro se litigant’s “ability to obtain representation

independently, and his ability to handle the case without assistance in the light of the required

factual investigation, the complexity of the legal issues, and the need for expertly conducted

cross-examination to test veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392

(quoting Hodge, 802 F.2d at 61–62). “Even where the claim is not frivolous, counsel is often

unwarranted where the indigent’s chances of success are extremely slim,” and the Court should

determine whether the pro se litigant’s “position seems likely to be of substance,” or shows

“some chance of success.” Hodge, 802 F.2d at 60-61.

       The proceedings are still in their early stages, and the parties have yet to enter discovery or

make summary judgment motions. Thus, the Court is unable to conclude that Plaintiff cannot

handle the case without assistance, although this conclusion may change as the action progresses.

Furthermore, the Court still cannot ascertain whether Plaintiff’s position shows a strong chance of

success, nor are the legal issues in this case particularly complex.

       Therefore, because the Court does not find any circumstances which warrant the

appointment of pro bono counsel at this time, Plaintiff’s motion is DENIED without prejudice to
         Case 7:18-cv-00838-NSR Document 106 Filed 10/09/20 Page 3 of 3




renew at a later stage in the proceedings. The Clerk of Court is respectfully directed to mail a copy

of this Order to Plaintiff at his address as listed on ECF and to show proof of service.


Dated:   October 9, 2020                                     SO ORDERED:
         White Plains, New York



                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
